Citation Nr: 0522687	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for residuals of 
intestinal parasites.

7.  Entitlement to service connection for epididymo-orchitis 
or any prostate condition, including as a result of exposure 
to herbicides.

8.  Entitlement to service connection for a respiratory 
condition, including as a result of exposure to herbicides.

9.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his pastor


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

The claims concerning PTSD and bilateral hearing loss come to 
the Board of Veterans' Appeals (Board) from a June 2001 
rating decision.  The veteran filed a notice of disagreement 
in May 2002, the RO issued a statement of the case in August 
2002, and the veteran perfected his appeal in September 2002.

The claims concerning tinnitus, vertigo, malaria, residuals 
of intestinal parasites, epididymo-orchitis or any prostate 
condition, a respiratory condition, and migraine headaches 
arise from a January 2003 rating decision.  The veteran filed 
a notice of disagreement in April 2003, the RO issued a 
statement of the case in August 2003, and the veteran 
perfected his appeal in October 2003.  

The claims concerning a respiratory condition and migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

Documents associated with the claims file in June 2005 
indicate that the veteran seeks to reopen a claim for service 
connection for a skin condition, including as secondary to 
herbicide exposure.  This matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issues now before the Board on appeal.  Therefore, 
it is referred to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  Since separation, the veteran has not been diagnosed or 
assessed as having PTSD; following a December 2002 PTSD 
mental health assessment, a VA staff psychiatrist 
specifically concluded that the diagnosis of PTSD was not 
supported.

2.  The veteran was first diagnosed as having bilateral 
hearing loss over 20 years after discharge; a VA examiner has 
concluded that it is less likely than not that this condition 
is related to service.  

3.  The veteran was first diagnosed as having tinnitus over 
20 years after discharge; a VA examiner has concluded that it 
is less likely than not that this condition is related to 
service.  

4.  The veteran was first diagnosed as having vertigo over 20 
years after discharge; a VA examiner has concluded that it is 
less likely than not that this condition is related to 
service.  

5.  Service medical records include a specific finding that 
the veteran did not have malaria; since separation, he has 
not been diagnosed or assessed as having malaria.

6.  Service medical records are negative for any findings of 
residuals of intestinal parasites; since separation, he has 
not been diagnosed or assessed as having any residuals of 
intestinal parasites.  

7.  The preponderance of the evidence is against a finding 
that the veteran has epididymo-orchitis or a prostate 
condition which is due to exposure to herbicide exposure or 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004). 

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004). 

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

4.  The criteria for service connection for vertigo have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

5.  The criteria for service connection for malaria have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004). 

6.  The criteria for service connection for residuals of 
intestinal parasites have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 



7.  The criteria for service connection for epididymo-
orchitis or a prostate condition, including as due to 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

By letters dated in April 2001, November 2002, and December 
2002, the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claims, what information and evidence had to 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  By 
supplemental statements of the case issued in December 2003 
and January 2004, the RO continued to adjudicate the 
veteran's claims.  

The veteran was also sent rating decisions, statements of the 
case, and development letters during the course of his 
appeal.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether his 
claims could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claims.  Likewise, these documents effectively communicated 
the veteran's need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
and content complying notice as required by law, any error in 
not providing notice prior to the rating on appeal is 
harmless.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

In May 2005, a hearing was held at the RO before the 
undersigned veterans law judge rendering the final 
determination in this claim, who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c). 

The RO has obtained and reviewed service and VA medical 
records, written statements from the veteran and other 
individuals, and the transcript of his May 2005 hearing.  VA 
examinations were conducted in May 1992 and October 2003, and 
the reports of these examinations have been obtained and 
reviewed.  VA has made a reasonable effort to obtain relevant 
records and examine the veteran.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3) and (4)(iii).  The applicable 
duties to notify and assist have been substantially met and 
there are no areas in which further development may be 
fruitful.  

II.  Claims for service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).




A.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(f).

The veteran claims he currently has PTSD as a result of 
combat experiences in Vietnam.  In a May 2001 statement he 
wrote that an NVA mortar impacted between his legs but never 
detonated, that during the TET offensive his bunker was 
overrun by NVA guerillas riding elephants, that (as the only 
radio operator on duty at that time) he had to call in 
artillery fire practically on top of his position, and that 
he stood guard duty as a Vietnamese guerrilla was burned 
alive while tied to a nearby tree.  

Service personnel records confirm that the veteran had active 
duty in Vietnam from August 1967 to August 1968, that he 
participated in Phase III of the Vietnam Counteroffensive, 
and that he received a Vietnam Service Medal, a Vietnam 
Commendation Medal, and a Republic of Vietnam Commendation 
Medal with 60 device.  His MOS while in Vietnam was radio 
operator.  Service medical records are negative for any 
psychiatric complaints or diagnoses.

The claims file includes the report of a May 1992 VA 
examination and numerous outpatient records dated between 
August 1998 and June 2003, many of which show treatment for 
illicit drug use.  None of these records contain a diagnosis 
of PTSD.  In fact, following a December 2002 PTSD mental 
health assessment, a VA staff psychiatrist specifically 
concluded that the diagnosis of PTSD was not supported.

Entitlement to service-connected benefits is limited to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the 
extent that the veteran himself has claimed (such as he did 
at his Board hearing) that he currently has PTSD, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has PTSD.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral hearing loss, tinnitus, and vertigo

The veteran (in a May 2001 statement and in his Board 
testimony) has asserted that he currently has bilateral 
hearing loss, vertigo, and tinnitus from constant exposure to 
noise from artillery during the Vietnam War.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss and organic diseases of the nervous system such 
as tinnitus and vertigo may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

Audiology test results at the veteran's entrance and 
separation examinations did not reflect impaired hearing as 
defined by 38 C.F.R. § 3.385.  However, two audiology tests 
conducted in January 1967 included pure tone thresholds at 
4000 Hertz of 40 decibels and 50 decibels, respectively.  

There is no question that the veteran currently has hearing 
loss.  At a May 1992 VA examination (over 20 years after 
separation from active duty), speech recognition was 0 
percent in the right ear and 92 percent in the left ear, and 
pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
0
10
55
45
40

At an October 2003 VA examination, the veteran reported a 
history of hearing loss and tinnitus since 1968, and a 25- to 
30-year history of dizziness.  An audiogram confirmed 
profound sensorineural hearing loss in the right ear and high 
frequency sensorineural hearing loss in the left ear.  The VA 
physician reviewed the veteran's service medical records and 
concluded that they were negative for hearing loss, tinnitus, 
and balance disturbance problems.  Although the veteran's 
current hearing loss was diagnosed, along with dizziness and 
unsteadiness, the VA physician also concluded that it was 
less likely than not that any of those current conditions 
were related to military service.  

Particularly in light of the October 2003 VA opinion (which 
has not been contradicted), the weight of the credible 
evidence simply fails to demonstrate that veteran currently 
has bilateral hearing loss, tinnitus, or vertigo which is 
related to active duty which ended over 30 years before.  To 
the extent the veteran himself has contended that these 
conditions began during his active duty, as a layman he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss, tinnitus, 
and vertigo, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Malaria and residuals of intestinal parasites

At his Board hearing, the veteran testified that during the 
Vietnam war, he suffered from malaria and dysentery 
(presumably as a result of intestinal parasites).  He stated 
that he had been treated for these conditions at a hospital 
in Athens, Texas, in 1970, and that no one was able to 
diagnose his condition at that time.  He testified that he 
still suffered from abdominal pain.  

Service medical records are negative for any complaints or 
findings of malaria or intestinal parasites.  In fact, a 
December 1967 hematology laboratory report specifically 
indicated that a smear revealed no malaria.  

At a May 1992 VA examination, the veteran said he had had 
various gastrointestinal complaints for about 20 years.  He 
recounted how he had been hospitalized in 1970 for 
generalized abdominal pain, black stools, and a one-week 
history of vomiting.  No diagnosis was made or special 
therapy prescribed.  Since that time, he reported having 
recurring episodes of generalized abdominal pain without 
vomiting, constipation, diarrhea, or black or bloody stools.  
These occurred without relationship to the type of food 
eaten.  He also reported that he had malaria in 1967.  On 
examination, his abdomen was soft and nontender and no organs 
or masses were felt.  The examiner's impression was that the 
abdominal pain could possibly have resulted from "abdominal 
migraine."  

As noted with the discussion above concerning PTSD, 
entitlement to service-connected benefits is limited to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, no medical professional has specifically diagnosed the 
veteran as having malaria or any residuals of intestinal 
parasites.  

In May 2005 the veteran submitted a release for the records 
of a "local hospital" in Athens, Texas, at which he was 
apparently told (in about 1970) that he had an intestinal 
parasite.  However, the Board finds that VA is not obliged to 
seek these records.  Even if these records were associated 
with the claims file, they would still not establish two 
necessary elements for direct service connection: evidence of 
symptoms of a disability in service and of a current 
disability.  

To the extent that the veteran himself has claimed that he 
currently has either malaria or residuals of intestinal 
parasites, the Board again notes that as a layman, he has no 
competence to give a medical opinion on the diagnosis of a 
condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In sum, 
the preponderance of the evidence is against finding that the 
veteran currently has malaria or residuals of intestinal 
parasites.  When the preponderance of evidence is against 
claims, they must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Epididymo-orchitis or any prostate condition, 
including as a result of exposure to herbicides

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F) (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004).  The veteran's service 
personnel records confirm that he served in Vietnam during 
the Vietnam era.  Therefore he is entitled to a presumption 
of exposure to herbicide agents.  

The presumptive period for prostate cancer is one year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  Yet there is no 
evidence that the veteran in this case has ever been 
diagnosed as having prostate cancer (or any other prostate 
condition, for that matter).  While he was diagnosed as 
having an acute episode of left epididymo-orchitis in 
December 2000 (a condition which resolved by February 2001), 
there are no provisions which allow for presumptive service 
connection for this disability due to herbicide exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet. App. 164 (1999).

Even when looking beyond the criteria for presumptive service 
connection, the Board notes that service medical records are 
negative for any complaints or findings of any testicular or 
prostate conditions.  Moreover, there simply is no medical 
evidence or opinion linking epididymo-orchitis or any 
prostate condition with exposure to herbicides or otherwise 
linking these conditions to the veteran's active duty.  As 
noted above, as a layman, the veteran has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim of 
service connection for epididymo-orchitis or any prostate 
condition, including as due to exposure to herbicides; thus 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

Service connection for malaria is denied.

Service connection for residuals of intestinal parasites is 
denied.

Service connection for epididymo-orchitis or any prostate 
condition, to include as due to exposure to herbicides, is 
denied.



REMAND

Respiratory condition

In December 1966, the veteran sought outpatient treatment for 
a two-week history of cold with nonproductive cough.  
Examination revealed a red throat and a tightening in the 
chest.  Chest examination revealed no rales but he was 
admitted to a URI ward.  A February 1967 outpatient entry 
noted that he had been exposed to scarlet fever.  No 
respiratory conditions were found on separation, and a chest 
x-ray was negative.  

The post-service medical records include numerous diagnoses 
or assessments of respiratory conditions: bronchitis 
(September 2001), chronic shortness of breath (June 2002), 
viral respiratory illness (October 2002), and chronic 
obstructive pulmonary disease (June 2003).  

In light of the in-service complaints and post-service 
findings, a new VA examination is necessary (as detailed 
below).  

Migraine headaches 

In December 1967, the veteran sought outpatient treatment for 
various symptoms, including shoulder pain and headaches.  He 
was assessed as having shoulder pain of unknown etiology.  No 
headaches were noted at his August 1968 separation 
examination.  

At a May 1992 VA examination, the veteran reported that for 
the prior 20 years he had headaches about once a week.  
Following the examination, the VA physician concluded that 
the veteran had a history compatible with migraine headaches.  
At a June 2002 VA examination, the veteran reported (and was 
assessed as having) a history of chronic headaches.   In 
light of the in-service complaints and post-service findings, 
a new VA examination is necessary (as detailed below).

Accordingly, the Board remands this case for the following:

1.  Schedule the veteran for a VA 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should answer the following 
questions (or explain why it is not 
feasible to answer a particular 
question):

a.  Does the veteran have a current 
respiratory condition?  If so, is it 
at least as likely as not 
(probability of at least 50 percent) 
that this condition was manifested 
during active duty (including the 
respiratory complaints in 1966) or 
is attributable to the veteran's 
presumed exposure to herbicides?

b.  Does the veteran currently have 
a migraine headaches condition?  If 
so, is it at least as likely as not 
that this condition was manifested 
during his active duty (including 
complaints noted in 1967) or to a 
compensable degree within a year of 
his discharge in August 1968?

2.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

3.  Thereafter, re-adjudicate the claims 
on appeal and for any that remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case concerning the 
claims for service connection.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims, summarize the 
evidence, and discuss all pertinent 
regulations.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


